Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

Priority
This application is a CON of 16/576,026 filed on 09/19/2019 and Patented as PAT 11070604, 16/576,026 is a CON of 14/510,906 filed on 10/09/2014 and Patented as PAT 10440080, 14/510,906 has a PRO 61/892,733 filed on 10/18/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 16, “segments having packaged” should be changed to “segments having been packaged”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-11, 13, 15-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joch et al. (hereinafter referred to as Joch) (U. S. Pub. No. 2013/0083848 A1) in view of Corley et al. (hereinafter referred to Corley) (U. S. Patent. No. 8813245 B1), and further in view of Bai et al. (hereinafter referred to as Bai) (U. S. Pub. No. 2010/0158126 A1).
As to claim 1, Joch teaches a media delivery method, comprising: receiving, at a network node, a source media stream (See at least ABSTRACT, “methods and systems for transcoding from an input media to an output media stream”; and ¶ [0081], “a content delivery network comprises a plurality of nodes. Each node may have redundant cached copies of content that is to be delivered upon request”); responsive to the network node determining that processing of the source media stream is required: dynamically configuring and instantiating: a plurality of transcoding processing units for generating one or more output segment streams having encoding bitrates, and one or more packager processing units (See at least ¶ [0089], “Media processing module 237 may be configured to perform inline, real-time transcoding of selected media sessions. Media processing module 237 may also be configured for an off-line, batch conversion workflow mode, such an offline mode can be used to generate additional operating points (e.g., bitrates and resolutions) for a particular media content item as resources become available”; and ¶ [0091], “media processing module 237 may comprise or be coupled to an indexed media processor 238 which is capable of dynamically transcoding (e.g., decoding and re-encoding) media data from a source format into an indexed format”); processing the source media stream into one or more levels of work product segments having different media characteristics using the dynamically instantiated plurality of transcoding processing units (See at least ¶ [0008], “transcoding at least one selected segment of the input media stream prior to generating the plurality of predicted frame sizes”; ¶ [0091], “media processing module 237 may comprise or be coupled to an indexed media processor 238 which is capable of dynamically transcoding (e.g., decoding and re-encoding) media data from a source format into an indexed format”; and ¶ [0099], “If data from a previous transcoding pass is not available, frame size predictor module 310 may compute complexity data based on characteristics e.g., relative sample sizes and encoding parameters, from the input media stream (either per-frame or aggregate) to predict estimated frame sizes.”); packaging the one or more levels of work product segments into one or more final work product segments having select media characteristics by the dynamically instantiated one or more packager processing units (See at least Fig. 4, “Receive media stream (and policies)->transcode required -> Package and transmit stream”; and ¶ [0091], “media processing module 237 may comprise or be coupled to an indexed media processor 238 which is capable of dynamically transcoding (e.g., decoding and re-encoding) media data from a source format into an indexed format”; and ¶ [0099], “If data from a previous transcoding pass is not available, frame size predictor module 310 may compute complexity data based on characteristics e.g., relative sample sizes and encoding parameters, from the input media stream (either per-frame or aggregate) to predict estimated frame sizes”); responsive to the network node determining that the source media stream is segmented and encoded at one or more bitrates acceptable for delivery, avoiding the instantiation of the plurality of transcoding processing units and the processing of the source media stream into one or more levels of work product segments by the plurality of transcoding processing units (See at least ¶ [0089], “Media processing module 237 may be configured to perform inline, real-time transcoding of selected media sessions. Media processing module 237 may also be configured for an off-line, batch conversion workflow mode, such an offline mode can be used to generate additional operating points (e.g., bitrates and resolutions) for a particular media content item as resources become available”; ¶ [0123], “Process flow 400 begins at 405 by receiving media content and data used to transcode the media content, such as statistical data, encoding parameters”; and  ¶ [0124], “at 410, the transcoding system may determine whether transcoding of the selected media content is required. For example, if a suitable version of the selected media content is cached, then transcoding may not be required”).
Although Joch teaches the substantial features of the claimed invention, Joch fails to expressly teach wherein output segment streams having encoding bitrates that are different from an encoding bitrate of an input segment stream; uploading the one or more final work product segments having packaged by the dynamically instantiated one or more packager processing units to one or more storage nodes for delivery to a plurality end stations over a media streaming network.
In analogous teaching, Corley exemplifies this wherein Corley teaches wherein uploading the one or more final work product segments having packaged by the dynamically instantiated one or more packager processing units to one or more storage nodes for delivery to a plurality end stations over a media streaming network (See at least Col. 12, lines 27-31, “The transcoding service can allow the content publishers to upload content to the storage instance, define a workflow, store the resulting encoded assets on the service provider’s system, and deliver their media assets to viewers or others”; and Col. 12, lines 49-51, “the transcoding service can cache the media assets at the network edge and perform the transcoding dynamically on a per-request basis depending the type of requesting device”).
Thus, given the teaching of Corley , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Corley, a transcoding systems and methods of transcoding and processing content, into Joch, systems and methods for dynamic transcoding of indexed media file formats, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the computing resources used to process the transcoding jobs (See Corley: ABSTRACT).
Although Joch and Corley teach the substantial features of the claimed invention, Joch and Corley fail to expressly teach wherein output segment streams having encoding bitrates that are different from an encoding bitrate of an input segment stream.
In analogous teaching, Bai exemplifies this wherein Bai teaches wherein output segment streams having encoding bitrates that are different from an encoding bitrate of an input segment stream (See at least ABSTRACT, “transcoding on a plurality of data channels to convert one or more channels from an incoming encoding format to an outgoing encoding format”; ¶ [0087], “In a transcoding operation the input bitstream, either MPEG2, H.264 or other compressed bitstream format, is processed to generate an output bitstream. The output bit stream can be either in a different compression standard, or in the same compression standard but a different bitrate”…”the output bitrate is substantially lower than the input bitrate”).
Thus, given the teaching of Bai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bai, the method and system for integrated transcoding on a plurality of data channels, into Corley, a transcoding systems and methods of transcoding and processing content, and Joch, systems and methods for dynamic transcoding of indexed media file formats, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the conversion from incoming encoding format to an outgoing encoding format (See Bai: ABSTRACT).

As to claim 2, Joch, Corley and Bai teach the media delivery method as recited in claim 1. Joch further teaches wherein further comprising: packaging the source media stream into the final work product segments and uploading the final work product segments packaged from the source media stream to the one or more storage nodes (See at least ¶ [0058], “in a transcoding sy6stem, a basic approach to predicting output frame sizes involves scaling the input frame sizes (which may be obtained from the index of the input file) bases on the ratio of input bitrate to desired output bitrate”; ¶ [0091], “which is capable of dynamically transcoding media data from a source format into an indexed format”; and  ¶[103], “At 485, the output media data can be packaged into mdat boxes, and transmitted to a client device at 490”). Corley further teaches wherein uploading the final work product segments packaged from the source media stream to the one or more storage nodes (See at least Col. 12, lines 27-31, “The transcoding service can allow the content publishers to upload content to the storage instance, define a workflow, store the resulting encoded assets on the service provider’s system, and deliver their media assets to viewers or others”; and Col. 12, lines 49-51, “the transcoding service can cache the media assets at the network edge and perform the transcoding dynamically on a per-request basis depending the type of requesting device”).
Thus, given the teaching of Corley , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Corley, a transcoding systems and methods of transcoding and processing content, into Joch, systems and methods for dynamic transcoding of indexed media file formats, and Bai, the method and system for integrated transcoding on a plurality of data channels, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the computing resources used to process the transcoding jobs (See Corley: ABSTRACT).

As to claim 3, Joch, Corley and Bai teach the media delivery method as recited in claim 1. Joch further teaches wherein the select media characteristics comprise at least one of multiple encoding bitrates, segment sizes and frame sizes (See at least ¶ [0099], “If data from a previous transcoding pass is not available, frame size predictor module 310 may compute complexity data based on characteristics e.g., relative sample sizes and encoding parameters, from the input media stream (either per-frame or aggregate) to predict estimated frame sizes.”).

As to claim 4, Joch, Corley and Bai teach the media delivery method as recited in claim 1. Joch further teaches wherein the plurality of dynamically instantiated transcoding processing units and the dynamically instantiated one or more packager processing units are  dynamically configured and instantiated (See at least ¶ [0058], “in a transcoding system, a basic approach to predicting output frame sizes involves scaling the input frame sizes (which may be obtained from the index of the input file) bases on the ratio of input bitrate to desired output bitrate”; ¶ [0091], “which is capable of dynamically transcoding media data from a source format into an indexed format”; and  ¶[103], “At 485, the output media data can be packaged into mdat boxes, and transmitted to a client device at 490”) based on one or more configuration triggers generated responsive to at least one of : (i) network analytics relative to the delivery of the final work product segment streams to the end stations, (ii) service operator-initiated alarms, (iii) hardware or software failures of the media streaming network, and (iv) an Electronic Program Guide (EPG) containing scheduling information of the source media stream targeted to a geographical area associated with at least a subset of the plurality of end stations (See at least ¶ [0090], “Conversion may involve receiving an input media file or stream, parsing and/or decoding the container layer and constituent audio and video bit-streams, predicting frame sizes and refining predictions for the output media file or stream, through pre-encoding and statistical analysis, and generating the output indexed media file or stream using these predicted (and refined) frame sizes”)

As to claim 6, Joch, Corley and Bai teach the media delivery method as recited in claim 1. Bai further teaches wherein the encoding bitrates of the output segment streams generated by the subsequent transcoding processing unit are lower than the encoding bitrate of the input segment stream received by the subsequent transcoding processing unit (See at least ABSTRACT, “transcoding on a plurality of data channels to convert one or more channels from an incoming encoding format to an outgoing encoding format”; ¶ [0087], “In a transcoding operation the input bitstream, either MPEG2, H.264 or other compressed bitstream format, is processed to generate an output bitstream. The output bit stream can be either in a different compression standard, or in the same compression standard but a different bitrate”…”the output bitrate is substantially lower than the input bitrate”).
Thus, given the teaching of Bai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bai, the method and system for integrated transcoding on a plurality of data channels, into Corley, a transcoding systems and methods of transcoding and processing content, and Joch, systems and methods for dynamic transcoding of indexed media file formats, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the conversion from incoming encoding format to an outgoing encoding format (See Bai: ABSTRACT).

As to claim 8, Joch teaches a network node configured for facilitating media delivery, the network node comprising: one or more processors; and one or more persistent memory modules having program instructions stored thereon which, when executed by the one or more processors (See at least ABSTRACT, “methods and systems for transcoding from an input media to an output media stream”; ¶ [0049], “non-transitory computer readable medium that bears computer usable instructions for one or more processors”;  and ¶ [0081], “a content delivery network comprises a plurality of nodes. Each node may have redundant cached copies of content that is to be delivered upon request”); responsive to determining that processing of the source media stream is required: dynamically configuring and instantiating: a plurality of transcoding processing units for generating one or more output segment streams having encoding bitrates, and one or more packager processing units (See at least ¶ [0089], “Media processing module 237 may be configured to perform inline, real-time transcoding of selected media sessions. Media processing module 237 may also be configured for an off-line, batch conversion workflow mode, such an offline mode can be used to generate additional operating points (e.g., bitrates and resolutions) for a particular media content item as resources become available”; and ¶ [0091], “media processing module 237 may comprise or be coupled to an indexed media processor 238 which is capable of dynamically transcoding (e.g., decoding and re-encoding) media data from a source format into an indexed format”); processing the source media stream into one or more levels of work product segments having different media characteristics using the dynamically instantiated plurality of transcoding processing units (See at least ¶ [0008], “transcoding at least one selected segment of the input media stream prior to generating the plurality of predicted frame sizes”; ¶ [0091], “media processing module 237 may comprise or be coupled to an indexed media processor 238 which is capable of dynamically transcoding (e.g., decoding and re-encoding) media data from a source format into an indexed format”; and ¶ [0099], “If data from a previous transcoding pass is not available, frame size predictor module 310 may compute complexity data based on characteristics e.g., relative sample sizes and encoding parameters, from the input media stream (either per-frame or aggregate) to predict estimated frame sizes.”); packaging the one or more levels of work product segments into one or more final work product segments having select media characteristics by the dynamically instantiated one or more packager processing units (See at least Fig. 4, “Receive media stream (and policies)->transcode required -> Package and transmit stream”; and ¶ [0091], “media processing module 237 may comprise or be coupled to an indexed media processor 238 which is capable of dynamically transcoding (e.g., decoding and re-encoding) media data from a source format into an indexed format”; and ¶ [0099], “If data from a previous transcoding pass is not available, frame size predictor module 310 may compute complexity data based on characteristics e.g., relative sample sizes and encoding parameters, from the input media stream (either per-frame or aggregate) to predict estimated frame sizes”); responsive to the network node determining that the source media stream is segmented and encoded at one or more bitrates acceptable for delivery, avoiding the instantiation of the plurality of transcoding processing units and the processing of the source media stream into one or more levels of work product segments by the plurality of transcoding processing units (See at least ¶ [0089], “Media processing module 237 may be configured to perform inline, real-time transcoding of selected media sessions. Media processing module 237 may also be configured for an off-line, batch conversion workflow mode, such an offline mode can be used to generate additional operating points (e.g., bitrates and resolutions) for a particular media content item as resources become available”; ¶ [0123], “Process flow 400 begins at 405 by receiving media content and data used to transcode the media content, such as statistical data, encoding parameters”; and  ¶ [0124], “at 410, the transcoding system may determine whether transcoding of the selected media content is required. For example, if a suitable version of the selected media content is cached, then transcoding may not be required”).
Although Joch teaches the substantial features of the claimed invention, Joch fails to expressly teach wherein output segment streams having encoding bitrates that are different from an encoding bitrate of an input segment stream; uploading the one or more final work product segments having packaged by the dynamically instantiated one or more packager processing units to one or more storage nodes for delivery to a plurality end stations over a media streaming network.
In analogous teaching, Corley exemplifies this wherein Corley teaches wherein uploading the one or more final work product segments having packaged by the dynamically instantiated one or more packager processing units to one or more storage nodes for delivery to a plurality end stations over a media streaming network (See at least Col. 12, lines 27-31, “The transcoding service can allow the content publishers to upload content to the storage instance, define a workflow, store the resulting encoded assets on the service provider’s system, and deliver their media assets to viewers or others”; and Col. 12, lines 49-51, “the transcoding service can cache the media assets at the network edge and perform the transcoding dynamically on a per-request basis depending the type of requesting device”).
Thus, given the teaching of Corley , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Corley, a transcoding systems and methods of transcoding and processing content, into Joch, systems and methods for dynamic transcoding of indexed media file formats, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the computing resources used to process the transcoding jobs (See Corley: ABSTRACT).
Although Joch and Corley teach the substantial features of the claimed invention, Joch and Corley fail to expressly teach wherein output segment streams having encoding bitrates that are different from an encoding bitrate of an input segment stream.
In analogous teaching, Bai exemplifies this wherein Bai teaches wherein output segment streams having encoding bitrates that are different from an encoding bitrate of an input segment stream (See at least ABSTRACT, “transcoding on a plurality of data channels to convert one or more channels from an incoming encoding format to an outgoing encoding format”; ¶ [0087], “In a transcoding operation the input bitstream, either MPEG2, H.264 or other compressed bitstream format, is processed to generate an output bitstream. The output bit stream can be either in a different compression standard, or in the same compression standard but a different bitrate”…”the output bitrate is substantially lower than the input bitrate”).
Thus, given the teaching of Bai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bai, the method and system for integrated transcoding on a plurality of data channels, into Corley, a transcoding systems and methods of transcoding and processing content, and Joch, systems and methods for dynamic transcoding of indexed media file formats, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the conversion from incoming encoding format to an outgoing encoding format (See Bai: ABSTRACT).

As to claim 9, Joch, Corley and Bai teach the network node as recited in claim 8. Joch further teaches wherein further comprising: packaging the source media stream into the final work product segments and uploading the final work product segments packaged from the source media stream to the one or more storage nodes (See at least ¶ [0058], “in a transcoding sy6stem, a basic approach to predicting output frame sizes involves scaling the input frame sizes (which may be obtained from the index of the input file) bases on the ratio of input bitrate to desired output bitrate”; ¶ [0091], “which is capable of dynamically transcoding media data from a source format into an indexed format”; and  ¶[103], “At 485, the output media data can be packaged into mdat boxes, and transmitted to a client device at 490”). Corley further teaches wherein uploading the final work product segments packaged from the source media stream to the one or more storage nodes (See at least Col. 12, lines 27-31, “The transcoding service can allow the content publishers to upload content to the storage instance, define a workflow, store the resulting encoded assets on the service provider’s system, and deliver their media assets to viewers or others”; and Col. 12, lines 49-51, “the transcoding service can cache the media assets at the network edge and perform the transcoding dynamically on a per-request basis depending the type of requesting device”).
Thus, given the teaching of Corley , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Corley, a transcoding systems and methods of transcoding and processing content, into Joch, systems and methods for dynamic transcoding of indexed media file formats, and Bai, the method and system for integrated transcoding on a plurality of data channels, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the computing resources used to process the transcoding jobs (See Corley: ABSTRACT).

As to claim 10, Joch, Corley and Bai teach the network node as recited in claim 8. Joch further teaches wherein the select media characteristics comprise at least one of multiple encoding bitrates, segment sizes and frame sizes (See at least ¶ [0099], “If data from a previous transcoding pass is not available, frame size predictor module 310 may compute complexity data based on characteristics e.g., relative sample sizes and encoding parameters, from the input media stream (either per-frame or aggregate) to predict estimated frame sizes.”).

As to claim 11, Joch, Corley and Bai teach the network node as recited in claim 8. Joch further teaches wherein the dynamically instantiated plurality of transcoding processing units and the dynamically instantiated one or more packager processing units are  dynamically configured and instantiated (See at least ¶ [0058], “in a transcoding system, a basic approach to predicting output frame sizes involves scaling the input frame sizes (which may be obtained from the index of the input file) bases on the ratio of input bitrate to desired output bitrate”; ¶ [0091], “which is capable of dynamically transcoding media data from a source format into an indexed format”; and  ¶[103], “At 485, the output media data can be packaged into mdat boxes, and transmitted to a client device at 490”) based on one or more configuration triggers generated responsive to at least one of : (i) network analytics relative to the delivery of the final work product segment streams to the end stations, (ii) service operator-initiated alarms, (iii) hardware or software failures of the media streaming network, and (iv) an Electronic Program Guide (EPG) containing scheduling information of the source media stream targeted to a geographical area associated with at least a subset of the plurality of end stations (See at least ¶ [0090], “Conversion may involve receiving an input media file or stream, parsing and/or decoding the container layer and constituent audio and video bit-streams, predicting frame sizes and refining predictions for the output media file or stream, through pre-encoding and statistical analysis, and generating the output indexed media file or stream using these predicted (and refined) frame sizes”)

As to claim 13, Joch, Corley and Bai teach the network node as recited in claim 8. Bai further teaches wherein the encoding bitrates of respective one or more output segment streams generated by each transcoding processing unit of the plurality of transcoding processing units are lower than the encoding bitrate of a respective input segment stream received by each transcoding processing unit (See at least ABSTRACT, “transcoding on a plurality of data channels to convert one or more channels from an incoming encoding format to an outgoing encoding format”; ¶ [0087], “In a transcoding operation the input bitstream, either MPEG2, H.264 or other compressed bitstream format, is processed to generate an output bitstream. The output bit stream can be either in a different compression standard, or in the same compression standard but a different bitrate”…”the output bitrate is substantially lower than the input bitrate”).
Thus, given the teaching of Bai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bai, the method and system for integrated transcoding on a plurality of data channels, into Corley, a transcoding systems and methods of transcoding and processing content, and Joch, systems and methods for dynamic transcoding of indexed media file formats, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the conversion from incoming encoding format to an outgoing encoding format (See Bai: ABSTRACT).

As to claim 15, Joch teaches a non-transitory tangible computer-readable medium having program instructions stored thereon, which are configured to perform following acts when executed by one or more processors of a network node (See at least ABSTRACT, “methods and systems for transcoding from an input media to an output media stream”; ¶ [0049], “non-transitory computer readable medium that bears computer usable instructions for one or more processors”;  and ¶ [0081], “a content delivery network comprises a plurality of nodes. Each node may have redundant cached copies of content that is to be delivered upon request”); responsive to determining that processing of the source media stream is required: dynamically configuring and instantiating: a plurality of transcoding processing units for generating one or more output segment streams having encoding bitrates, and one or more packager processing units (See at least ¶ [0089], “Media processing module 237 may be configured to perform inline, real-time transcoding of selected media sessions. Media processing module 237 may also be configured for an off-line, batch conversion workflow mode, such an offline mode can be used to generate additional operating points (e.g., bitrates and resolutions) for a particular media content item as resources become available”; and ¶ [0091], “media processing module 237 may comprise or be coupled to an indexed media processor 238 which is capable of dynamically transcoding (e.g., decoding and re-encoding) media data from a source format into an indexed format”); processing the source media stream into one or more levels of work product segments having different media characteristics using the dynamically instantiated plurality of transcoding processing units (See at least ¶ [0008], “transcoding at least one selected segment of the input media stream prior to generating the plurality of predicted frame sizes”; ¶ [0091], “media processing module 237 may comprise or be coupled to an indexed media processor 238 which is capable of dynamically transcoding (e.g., decoding and re-encoding) media data from a source format into an indexed format”; and ¶ [0099], “If data from a previous transcoding pass is not available, frame size predictor module 310 may compute complexity data based on characteristics e.g., relative sample sizes and encoding parameters, from the input media stream (either per-frame or aggregate) to predict estimated frame sizes.”); packaging the one or more levels of work product segments into one or more final work product segments having select media characteristics by the dynamically instantiated one or more packager processing units (See at least Fig. 4, “Receive media stream (and policies)->transcode required -> Package and transmit stream”; and ¶ [0091], “media processing module 237 may comprise or be coupled to an indexed media processor 238 which is capable of dynamically transcoding (e.g., decoding and re-encoding) media data from a source format into an indexed format”; and ¶ [0099], “If data from a previous transcoding pass is not available, frame size predictor module 310 may compute complexity data based on characteristics e.g., relative sample sizes and encoding parameters, from the input media stream (either per-frame or aggregate) to predict estimated frame sizes”); responsive to the network node determining that the source media stream is segmented and encoded at one or more bitrates acceptable for delivery, avoiding the instantiation of the plurality of transcoding processing units and the processing of the source media stream into one or more levels of work product segments by the plurality of transcoding processing units (See at least ¶ [0089], “Media processing module 237 may be configured to perform inline, real-time transcoding of selected media sessions. Media processing module 237 may also be configured for an off-line, batch conversion workflow mode, such an offline mode can be used to generate additional operating points (e.g., bitrates and resolutions) for a particular media content item as resources become available”; ¶ [0123], “Process flow 400 begins at 405 by receiving media content and data used to transcode the media content, such as statistical data, encoding parameters”; and  ¶ [0124], “at 410, the transcoding system may determine whether transcoding of the selected media content is required. For example, if a suitable version of the selected media content is cached, then transcoding may not be required”).
Although Joch teaches the substantial features of the claimed invention, Joch fails to expressly teach wherein output segment streams having encoding bitrates that are different from an encoding bitrate of an input segment stream; uploading the one or more final work product segments having packaged by the dynamically instantiated one or more packager processing units to one or more storage nodes for delivery to a plurality end stations over a media streaming network.
In analogous teaching, Corley exemplifies this wherein Corley teaches wherein uploading the one or more final work product segments having packaged by the dynamically instantiated one or more packager processing units to one or more storage nodes for delivery to a plurality end stations over a media streaming network (See at least Col. 12, lines 27-31, “The transcoding service can allow the content publishers to upload content to the storage instance, define a workflow, store the resulting encoded assets on the service provider’s system, and deliver their media assets to viewers or others”; and Col. 12, lines 49-51, “the transcoding service can cache the media assets at the network edge and perform the transcoding dynamically on a per-request basis depending the type of requesting device”).
Thus, given the teaching of Corley , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Corley, a transcoding systems and methods of transcoding and processing content, into Joch, systems and methods for dynamic transcoding of indexed media file formats, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the computing resources used to process the transcoding jobs (See Corley: ABSTRACT).
Although Joch and Corley teach the substantial features of the claimed invention, Joch and Corley fail to expressly teach wherein output segment streams having encoding bitrates that are different from an encoding bitrate of an input segment stream.
In analogous teaching, Bai exemplifies this wherein Bai teaches wherein output segment streams having encoding bitrates that are different from an encoding bitrate of an input segment stream (See at least ABSTRACT, “transcoding on a plurality of data channels to convert one or more channels from an incoming encoding format to an outgoing encoding format”; ¶ [0087], “In a transcoding operation the input bitstream, either MPEG2, H.264 or other compressed bitstream format, is processed to generate an output bitstream. The output bit stream can be either in a different compression standard, or in the same compression standard but a different bitrate”…”the output bitrate is substantially lower than the input bitrate”).
Thus, given the teaching of Bai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bai, the method and system for integrated transcoding on a plurality of data channels, into Corley, a transcoding systems and methods of transcoding and processing content, and Joch, systems and methods for dynamic transcoding of indexed media file formats, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the conversion from incoming encoding format to an outgoing encoding format (See Bai: ABSTRACT).

As to claim 16, Joch, Corley and Bai teach the non-transitory tangible computer-readable medium as recited in claim 15. Joch further teaches wherein further comprising: packaging the source media stream into the final work product segments and uploading the final work product segments packaged from the source media stream to the one or more storage nodes (See at least ¶ [0058], “in a transcoding sy6stem, a basic approach to predicting output frame sizes involves scaling the input frame sizes (which may be obtained from the index of the input file) bases on the ratio of input bitrate to desired output bitrate”; ¶ [0091], “which is capable of dynamically transcoding media data from a source format into an indexed format”; and  ¶[103], “At 485, the output media data can be packaged into mdat boxes, and transmitted to a client device at 490”). Corley further teaches wherein uploading the final work product segments packaged from the source media stream to the one or more storage nodes (See at least Col. 12, lines 27-31, “The transcoding service can allow the content publishers to upload content to the storage instance, define a workflow, store the resulting encoded assets on the service provider’s system, and deliver their media assets to viewers or others”; and Col. 12, lines 49-51, “the transcoding service can cache the media assets at the network edge and perform the transcoding dynamically on a per-request basis depending the type of requesting device”).
Thus, given the teaching of Corley , it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Corley, a transcoding systems and methods of transcoding and processing content, into Joch, systems and methods for dynamic transcoding of indexed media file formats, and Bai, the method and system for integrated transcoding on a plurality of data channels, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the computing resources used to process the transcoding jobs (See Corley: ABSTRACT).

As to claim 17, Joch, Corley and Bai teach the non-transitory tangible computer-readable medium as recited in claim 15. Joch further teaches wherein the select media characteristics comprise at least one of multiple encoding bitrates, segment sizes and frame sizes (See at least ¶ [0099], “If data from a previous transcoding pass is not available, frame size predictor module 310 may compute complexity data based on characteristics e.g., relative sample sizes and encoding parameters, from the input media stream (either per-frame or aggregate) to predict estimated frame sizes.”).

As to claim 18, Joch, Corley and Bai teach the non-transitory tangible computer-readable medium as recited in claim 15. Joch further teaches wherein the dynamically instantiated plurality of transcoding processing units and the dynamically instantiated one or more packager processing units are  dynamically configured and instantiated (See at least ¶ [0058], “in a transcoding system, a basic approach to predicting output frame sizes involves scaling the input frame sizes (which may be obtained from the index of the input file) bases on the ratio of input bitrate to desired output bitrate”; ¶ [0091], “which is capable of dynamically transcoding media data from a source format into an indexed format”; and  ¶[103], “At 485, the output media data can be packaged into mdat boxes, and transmitted to a client device at 490”) based on one or more configuration triggers generated responsive to at least one of : (i) network analytics relative to the delivery of the final work product segment streams to the end stations, (ii) service operator-initiated alarms, (iii) hardware or software failures of the media streaming network, and (iv) an Electronic Program Guide (EPG) containing scheduling information of the source media stream targeted to a geographical area associated with at least a subset of the plurality of end stations (See at least ¶ [0090], “Conversion may involve receiving an input media file or stream, parsing and/or decoding the container layer and constituent audio and video bit-streams, predicting frame sizes and refining predictions for the output media file or stream, through pre-encoding and statistical analysis, and generating the output indexed media file or stream using these predicted (and refined) frame sizes”)

As to claim 19, Joch, Corley and Bai teach the non-transitory tangible computer-readable medium as recited in claim 15. Bai further teaches wherein the encoding bitrates of respective one or more output segment streams generated by each transcoding processing unit of the plurality of transcoding processing units are lower than the encoding bitrate of a respective input segment stream received by each transcoding processing unit (See at least ABSTRACT, “transcoding on a plurality of data channels to convert one or more channels from an incoming encoding format to an outgoing encoding format”; ¶ [0087], “In a transcoding operation the input bitstream, either MPEG2, H.264 or other compressed bitstream format, is processed to generate an output bitstream. The output bit stream can be either in a different compression standard, or in the same compression standard but a different bitrate”…”the output bitrate is substantially lower than the input bitrate”).
Thus, given the teaching of Bai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bai, the method and system for integrated transcoding on a plurality of data channels, into Corley, a transcoding systems and methods of transcoding and processing content, and Joch, systems and methods for dynamic transcoding of indexed media file formats, for method and system to dynamically transcoding media content. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to provide the conversion from incoming encoding format to an outgoing encoding format (See Bai: ABSTRACT).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Joch, in view of Corley, in view of Bai, and further in view of Rao (U. S. Pub. No. 2012/0331150A1).
As to claim 5, Joch, Corley and Bai teach the media delivery method as recited in claim 4. Joch further teaches wherein further comprising processing the one or more configuration triggers (See at least ¶ [0089], “media processing module may be configured to perform inline, real-time transcoding of selected media sessions. Media processing module may also be configured for an off-line, batch conversion workflow mode. Such an offline mode can be used to generate additional operating points for a particular media content item as resources become available”). 
Although Corley and Joch teach the substantial features of the claimed invention, Corley and Joch fails to expressly teach wherein an orchestration and resource management (ORM) module associated with the media streaming network.
In analogous teaching, Rao exemplifies this wherein Rao teaches an orchestration and resource management (ORM) module associated with the media streaming network (See at least ¶ [0003], “orchestration of workflows such as, but not limited to, computer system server, storage, network, virtualization and cloud infrastructure management operations”).
Thus, given the teaching of Rao, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Rao, method and system for orchestration of workflows related to infrastructure management operations and task, into, Joch, systems and methods for dynamic transcoding of indexed media file formats, and Corley, a method or device for transcoding and processing multimedia content, and Bai, the method and system for integrated transcoding on a plurality of data channels, for method and system orchestrate the resources management. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to manage resource with the workflow of operations (See Rao: ABSTRACT).

As to claim 12, Joch, Carley and Bai teach the network node as recited in claim 11. Joch further teaches wherein further comprising processing the one or more configuration triggers (See at least ¶ [0089], “media processing module may be configured to perform inline, real-time transcoding of selected media sessions. Media processing module may also be configured for an off-line, batch conversion workflow mode. Such an offline mode can be used to generate additional operating points for a particular media content item as resources become available”). 
Although Joch, Corley and Bai teach the substantial features of the claimed invention, Joch, Corley and Bai fail to expressly teach wherein an orchestration and resource management (ORM) module associated with the media streaming network.
In analogous teaching, Rao exemplifies this wherein Rao teaches an orchestration and resource management (ORM) module associated with the media streaming network (See at least ¶ [0003], “orchestration of workflows such as, but not limited to, computer system server, storage, network, virtualization and cloud infrastructure management operations”).
Thus, given the teaching of Rao, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Rao, method and system for orchestration of workflows related to infrastructure management operations and task, into, Joch, systems and methods for dynamic transcoding of indexed media file formats, and Corley, a method or device for transcoding and processing multimedia content, and Bai, the method and system for integrated transcoding on a plurality of data channels, for method and system orchestrate the resources management. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to manage resource with the workflow of operations (See Rao: ABSTRACT).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joch, in view of Corley, in view of Bai, and further in view of Eswaran et al. (hereinafter referred to as Eswaran) (U. S. Patent No. 9246741 B2).
As to claim 7, Joch, Corley and Bai teach the media delivery method as recited in claim 1. However, Joch, Corley and Bai fail to expressly teach wherein the source media stream is received from a multicast domain and the final work products are packaged for delivery over the media streaming network disposed in an HypterTextTransferProtocol (HTTP) domain.
In analogous teaching, Eswaran exemplifies this wherein Eswaran teaches wherein the source media stream is received from a multicast domain and the final work products are packaged for delivery over the media streaming network disposed in an HypterTextTransferProtocol (HTTP) domain (See at least Col. 3, lines 36-41, “providing the live streaming platform in the cloud environment means that the ingestion infrastructures can be servers that receive incoming multicast live streams, process the live streams, and deliver a robust and stable stream to various players, also based on servers that deliver the live stream to the end-user”; Col. 6, lines 8-11, “The transcoding component includes a conjoining component that generates a transcoded stream (e.g. HTTP Live streaming) segments, or any similar segmented live adaptive stream”).
Thus, given the teaching of Eswaran, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Eswaran, method and system for live transcoding with support for adaptive streaming, into, Joch, systems and methods for dynamic transcoding of indexed media file formats, and Corley, a method or device for transcoding and processing multimedia content, and Bai, the method and system for integrated transcoding on a plurality of data channels, for method and system orchestrate the resources management. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system for a living streaming platform (See Eswaran: ABSTRACT).

As to claim 14, Joch, Corley and Bai teach the network node as recited in claim 8. However, Joch, Corley and Bai fail to expressly teach wherein the source media stream is received from a multicast domain and the final work products are packaged for delivery over the media streaming network disposed in an HypterTextTransferProtocol (HTTP) domain.
In analogous teaching, Eswaran exemplifies this wherein Eswaran teaches wherein the source media stream is received from a multicast domain and the final work products are packaged for delivery over the media streaming network disposed in an HypterTextTransferProtocol (HTTP) domain (See at least Col. 3, lines 36-41, “providing the live streaming platform in the cloud environment means that the ingestion infrastructures can be servers that receive incoming multicast live streams, process the live streams, and deliver a robust and stable stream to various players, also based on servers that deliver the live stream to the end-user”; Col. 6, lines 8-11, “The transcoding component includes a conjoining component that generates a transcoded stream (e.g. HTTP Live streaming) segments, or any similar segmented live adaptive stream”).
Thus, given the teaching of Eswaran, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Eswaran, method and system for live transcoding with support for adaptive streaming, into, Joch, systems and methods for dynamic transcoding of indexed media file formats, and Corley, a method or device for transcoding and processing multimedia content, and Bai, the method and system for integrated transcoding on a plurality of data channels, for method and system orchestrate the resources management. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system for a living streaming platform (See Eswaran: ABSTRACT).

As to claim 20, Joch, Corley and Bai teach the non-transitory tangible computer-readable medium as recited in claim 15. However, Joch, Corley and Bai fail to expressly teach wherein the source media stream is received from a multicast domain and the final work products are packaged for delivery over the media streaming network disposed in an HypterTextTransferProtocol (HTTP) domain.
In analogous teaching, Eswaran exemplifies this wherein Eswaran teaches wherein the source media stream is received from a multicast domain and the final work products are packaged for delivery over the media streaming network disposed in an HypterTextTransferProtocol (HTTP) domain (See at least Col. 3, lines 36-41, “providing the live streaming platform in the cloud environment means that the ingestion infrastructures can be servers that receive incoming multicast live streams, process the live streams, and deliver a robust and stable stream to various players, also based on servers that deliver the live stream to the end-user”; Col. 6, lines 8-11, “The transcoding component includes a conjoining component that generates a transcoded stream (e.g. HTTP Live streaming) segments, or any similar segmented live adaptive stream”).
Thus, given the teaching of Eswaran, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Eswaran, method and system for live transcoding with support for adaptive streaming, into, Joch, systems and methods for dynamic transcoding of indexed media file formats, and Corley, a method or device for transcoding and processing multimedia content, and Bai, the method and system for integrated transcoding on a plurality of data channels, for method and system orchestrate the resources management. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system for a living streaming platform (See Eswaran: ABSTRACT).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Nagaraj et al. (U. S. Pub. No. 2013/0060911 A1) teaches streaming of multimedia data from multiple sources. Jung (U. S. Pub. No. 2012/0151111 A1) teaches method and apparatus of processing interrupt for improving user input processing performance in mobile device virtualization environment. Li et al. (U. S. Patent No. 9241204 B1) teaches transmitting multiple adaptive bit rate (ABR) segment streams on a shared frequency.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2456 12/07/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456